DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2021 has been entered.
Claims 1-32 remain pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "an outer shell coupled to the headgear at a coupling location about which the outer shell is rotated upward and rearward" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 17, there is no antecedent basis in the specification for "wherein the flexible duct is coupled to the outer shell below a coupling location at which the outer shell is coupled to a headgear when the outer shell is in a lowered operating position".  
Claim Objections 
Claims 3 and 12 are objected to because of the following informalities:
In claim 3, lines 3-4, "a first and second portions" appear to read "first and second portions";
In claim 12, lines 9-10, "the ducts includes" appear to read "the ducts include". 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the duct", which renders the claim indefinite.  It is noted that the claim has been amended with "a pair of ducts" and the claim does not set forth a single duct before the limitation "the duct"; therefore it is unclear which duct the applicant is referring to.  For examination purposes examiner has interpreted "the duct" to be either one of the pair of ducts.
Claim 1 recites the limitation "a pair of flexible duct portions which extend from the manifold toward the outer shell and connect to the outer shell at portions below the coupling location", which renders the claim indefinite.  First, it is unclear whether the pair of flexible duct portions are portions of the previously defined pair of ducts or different structures.  Second, it is unclear what structures the term "portions" refers to.  For examination purposes examiner has interpreted "pair of flexible duct portions" to be either portions of the previously defined pair of ducts or different structures, and the second instance of "portions" to be portions of the protective headwear.
Claim 3 recites the limitation "the duct is comprised of a shell portion coupled to an interior surface of the outer shell and a flexible portion coupled to and between the shell portion and the manifold", which renders the claim indefinite.  Claim 3 depends from claim 1, and claim 1 has set forth "a pair of flexible duct portions which extend from the manifold toward the outer shell and connect to the outer shell".  It is unclear whether the flexible portion as recited in claim 3 is one of the pair of the flexible duct portions as defined in claim 1.  For examination purposes, examiner has interpreted the flexible portion is one of the pair of flexible duct portions.
Claim 6 recites the limitations "wherein the duct is a first duct" and "wherein the protective headwear further includes a second duct", which renders the claim indefinite.  Claim 6 depends from claim 1 and claim 1 has set forth "a pair of ducts".  It is unclear whether the second duct as recited in claim 6 is one of the pair of ducts as defined in claim 1.  As addressed for claim 1, for examination purposes, examiner has interpreted "the duct" to be either one of the pair of ducts.  Also for examination purposes, examiner has further interpreted the second duct to be the other one of the pair of ducts as defined in claim 1.
Claim 7 recites the limitations "a first flexible portion" and "a second flexible portion", which renders the claim indefinite.  Claim 7 depends from claim 1, and claim 1 has set forth "a pair of flexible duct portions which extend from the manifold toward the outer shell and connect to the outer shell".  It is unclear whether the first flexible portion and the second flexible portion as recited in claim 7 are the same flexible duct portions as defined in claim 1 or different.  For examination purposes, the first flexible portion and the second flexible portion are the flexible duct portions as defined in claim 1.
Claim 12 recites the limitation "a pair of flexible duct portions which extend from the manifold toward the outer shell and connect to the outer shell at portions below the coupling location", which renders the claim indefinite.  It is unclear what structures the term "portions" refers to.  For examination purposes examiner has interpreted "portions" to be portions of the protective headwear.
Claim 13 recites the limitation "the duct", which renders the claim indefinite.  It is noted that claim 12 has been amended with "a pair of ducts" and claims 12-13 do not set forth a single duct before the limitation "the duct" as recited in claim 13; therefore it is unclear which duct the applicant is referring to.  For examination purposes examiner has interpreted "the duct" to be either one of the pair of ducts.
Claim 17 recites the limitation "wherein the flexible duct is coupled to the outer shell below a coupling location at which the outer shell is coupled to a headgear when the outer shell is in a lowered operating position", which renders the claim indefinite.  First, the claim has previously set forth a first flexible duct and a second flexible duct; and it is unclear which flexible duct the applicant is referring to.  For examination purposes, examiner has interpreted the flexible duct to be the second flexible duct.  Second, the claim has not previously set forth any position(s) of the outer shell; however the limitation indicates the outer shell can be at other position(s) in addition to a "lowered operating position".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation "wherein the shell duct includes a plurality of exhaust ports", which renders the claim indefinite.  The claim has previously set forth a first shell duct and a second shell duct; and it is unclear which shell duct the applicant is referring to.  For examination purposes, examiner has interpreted the flexible duct to be the second shell duct.
Claim 21 recites the limitation "a pair of flexible duct portions which extend from the manifold toward the outer shell and connect to the outer shell at portions below the coupling location", which renders the claim indefinite.  First, it is unclear what structures the term "portions" refers to.  Second, there is insufficient antecedent basis for "the coupling location" in the claim. For examination purposes, based in the original disclosure, examiner has interpreted "portions" to be portions of the protective headwear, and "the coupling location" to be a coupling location at which the outer shell is coupled to a headgear.
	Claims 2-11, 13-16, 18-20 and 22-32 each depend from rejected claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-8, 10-11 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) in view of Becker (US 2009/0055987 A1) and further in view of Elam (US 2012/0246809 A1).
Regarding claim 1, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 24) comprising: 
a headgear (fig. 1; para. 0049; claim 24; item 36) configured to engage a wearer's head and at least partially support the protective headwear on a wearer's head (fig. 1; para. 0049), wherein the headgear includes a front, a rear opposite the front, a right side, and a left side opposite the right side (see fig. 1; claim 24); 
an outer shell (fig. 1; para. 0049; item 24; claim 24) coupled to the headgear at a coupling location (coupled to the headgear (at a coupling location); figs. 1, 3; para. 0050; claim 24), wherein the outer shell includes a shield (fig. 1; para. 0049; item 28; claim 24) positioned to the front of the headgear (see fig. 1; claim 24); 
a pair of ducts (ducts 113, 115; figs. 1-2; para. 0058; claim 24) at least partially coupled to and at least partially positioned in an interior of the outer shell (via shell duct portions 152, 156; figs. 1-2; paras. 0058, 0061; item 24; claim 24); and 
a manifold (fig. 2; para. 0058; item 112; claim 24) positioned to the rear of the headgear (fig. 2; para. 0058; claim 24) and configured to divert and receive airflow into one of the pair of the ducts (duct 113; fig. 2; para. 0058; claim 24), wherein the duct includes a plurality of exhaust ports (duct 113 includes shell duct 152, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see fig. 1; paras. 0072, 0076-0077), and 
a pair of flexible duct portions (duct 113 includes a first flexible duct portion 140 and duct 115 includes a second flexible duct portion 141; fig. 2; para. 0061) which extend from the manifold toward the outer shell and connect to the outer shell at portions of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not explicitly disclose wherein the outer shell is rotated upward and rearward about the coupling location.  However, Gardner does disclose the outer shell is movably coupled to headgear (para. 0050). Further, Becker discloses a protective headwear (a welding headwear; fig. 1; para. 0021) comprising: a headgear (headgear 14; fig. 1; para. 0021) configured to engage a wearer's head and at least partially support the protective headwear on a wearer's head (fig. 1; para. 0021); an outer shell (helmet 10; fig. 1; para. 0016) coupled to the headgear at a coupling location (knobs 34; figs. 1-2; para. 0023) about which the outer shell is rotated upward and rearward (knobs 34 is rotated to adjust the angle of the helmet 10 with respect to the user's face, therefore the outer shell can be rotated upward and rearward; figs. 1-2; para. 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective headwear as disclosed by Gardner, with wherein the outer shell is rotatably coupled to the headgear and the outer shell can be rotated upward and rearward about the coupling location, as taught by Becker, in order to provide convenience to the wearer to raise or lower the front shell by providing pivotable coupling means between the outer shell and the headgear.
Gardner does not disclose wherein the pair of flexible duct portions coupled to the outer shell at portions below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a flexible duct portion (duct 36; fig. 1; paras. 0023, 0025) coupled to and at least partially positioned in an interior of a front outer shell portion (duct 36 extending into the interior of a front outer shell portion via lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extend along a horizontal path to the front outer shell portion (via lower lateral ventilation ducts 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance locations of the pair of flexible duct portions as disclosed by Gardner, with wherein each of the flexible duct portions is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide fresh air entrances which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the pair of flexible duct portions of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 2, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) includes: a first diversion member (fig. 2; para. 0059; item 128; claim 25) configured to divert a first portion of airflow (fig. 2; para. 0059; claim 25); and a second diversion member (fig. 2; para. 0059; item 132; claim 25) configured to divert a second portion of airflow (fig. 2; para. 0059; item 128; claim 25); wherein one of the first and second diversion members is in fluid communication with the duct to provide one of the first and second portions of airflow to the duct (fig. 2; para. 0059; claim 25).
Regarding claim 3, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the duct (figs. 1-2; item 113) is comprised of a shell portion (figs. 2, 7; para. 0061; item 152) coupled to an interior surface of the outer shell (fig. 7; paras. 0068, 0071) and a flexible portion (fig. 2; para. 0061; item 140) coupled to and between the shell portion and the manifold to provide one of first and second portions of airflow from the manifold to the shell portion of the duct (fig. 2; para. 0061).
Regarding claim 4, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 3, but Gardner does not disclose wherein the shell portion and the flexible portion of the duct are positioned completely below the coupling location.  However, Elam teaches wherein a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct 36 with extensions 22; fig. 1; paras. 0023, 0025) at least partially coupled to and at least partially positioned in an interior of an outer shell (extending into the helmet 10 by lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is at least coupled to the outer shell at a lower location which is configured to be adjacent a user's nape (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling location of the duct as disclosed by Gardner, with wherein the duct is at least partially coupled to the outer shell at a lower location which is configured to be adjacent a user's nape as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide a fresh air entrance which is closer to the wearer's front face to facilitate fresh air delivery.  By combining Gardner and Elam, the shell portion and the flexible portion of the duct are positioned completely below the coupling location of the outer shell and the headgear. 
Regarding claim 6, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the duct is a first duct (figs. 1-2; item 113; claim 28) coupled to a first side of an interior surface of the outer shell and at least partially extending along the first side (fig. 2; para. 0058; claim 28), and wherein the protective headwear further includes: 
a second duct (fig. 2; para. 0058; item 115; claim 28) coupled to a second side of the interior surface of the outer shell (figs. 1-2; para. 0058; items 24, 115; claim 28) and at least partially extending along the second side (fig. 2; claim 28), wherein the second side is opposite the first side (fig. 2; claim 28); 
wherein the manifold (fig. 2; item 112; claim 28) is coupled to and in fluid communication with both the first and second ducts (fig. 2; items 113, 115) to provide a first portion of airflow to the first duct and a second portion of airflow to the second duct (fig. 2; claim 28).
Gardner does not explicitly disclose wherein the second duct is coupled to the outer shell below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct 36 with extensions 22; fig. 1; paras. 0023, 0025) coupled to an interior of a front outer shell portion (duct 36 extending into the interior of a front outer shell portion via lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extend along a horizontal path to the front outer shell portion (via lower lateral ventilation ducts 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance location the second duct as disclosed by Gardner, with wherein the second duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide fresh air entrances which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the second duct of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 7, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 6, and Gardner further discloses wherein: 
the first duct (fig. 2; item 113) is comprised of a first shell portion (figs. 2, 7; para. 0061; item 152) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071) and a first flexible portion (fig. 2; para. 0061; item 140) coupled to and between the first shell portion and the manifold to provide the first portion of airflow from the manifold to the first shell portion of the duct (fig. 2; para. 0061); and 
the second duct (fig. 2; item 115) is comprised of a second shell portion (figs. 2, 7; para. 0061) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071) and a second flexible portion (fig. 2; para. 0061; item 141) coupled to and between the second shell portion and the manifold to provide the second portion of airflow from the manifold to the second shell portion of the duct (fig. 2; para. 0061).
Regarding claim 8, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 7, but Gardner does not disclose wherein the first shell portion, the first flexible portion, the second shell portion and the second flexible portion are all positioned completely below the coupling location.  However, Elam teaches wherein a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct 36 with extensions 22; fig. 1; paras. 0023, 0025) at least partially coupled to and at least partially positioned in an interior of an outer shell (extending into the helmet 10 by lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is at least coupled to the outer shell at a lower location which is configured to be adjacent a user's nape (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling location of the duct as disclosed by Gardner, with wherein the duct is at least partially coupled to the outer shell at a lower location which is configured to be adjacent a user's nape as taught by Elam, in order to reduce any impact to the user's head by the duct and also provide a fresh air entrance which is closer to the wearer's front face to facilitate fresh air delivery.  By combining Gardner and Elam, the first shell portion, the first flexible portion, the second shell portion and the second flexible portion are all positioned completely below the coupling location.
Regarding claim 10, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the duct (figs. 1-2; item 113) includes a plurality of exhaust ports (duct 113 includes shell ducts 152 and 156, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face having highest concentrations of blood vessels (see fig. 1; paras. 0072, 0076-0077).
Regarding claim 11, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 10, and Gardner further discloses wherein at least one of direction and velocity of airflow exhausted from the plurality of exhaust ports is adjustable (paras. 0072, 0078). 
Regarding claim 31, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) is positioned to the rear of the headgear (fig. 1; para. 0049; claim 24; item 36) and configured to divert airflow from an air source into the duct (duct 113; figs. 1-2; para. 0058; claim 24).
Regarding claim 32, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) is positioned to the rear of the headgear (fig. 1; para. 0049; claim 24; item 36) and configured to divert a first portion of airflow (fig. 2; para. 0059; claim 25) from an inlet of the manifold (fig. 2; para. 0059; claim 25), to an outlet of the manifold (fig. 2; para. 0059; claim 25), and through the duct (duct 113; fig. 2; para. 0059; claim 25).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1), Becker (US 2009/0055987 A1) and Elam (US 2012/0246809 A1) and further in view of Hobson (US 3,584,314 A).
Regarding claim 5, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 3, but Gardner does not disclose wherein the flexible portion of the duct is circular or oval in a plane perpendicular to a longitudinal extent of the flexible portion.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portion of the duct as disclosed by Gardner, with wherein the flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portion of the duct, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 9, Gardner, Becker and Elam, in combination, disclose the protective headwear of claim 7, but Gardner does not disclose wherein the flexible portion of the duct is circular or oval in a plane perpendicular to a longitudinal extent of the flexible portion.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portion of the duct as disclosed by Gardner, with wherein the flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portion of the duct, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claims 12-13, 21-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) in view of Elam (US 2012/0246809 A1).
Regarding claim 12, Gardner discloses a protective headwear (fig. 1; para. 0049; claim 24; item 20) comprising: 
a headgear (fig. 1; para. 0049; claim 24; item 36) configured to engage a wearer's head and at least partially support the protective headwear on a wearer's head (fig. 1; para. 0049), wherein the headgear includes a front, a rear opposite the front, a right side, and a left side opposite the right side (see fig. 1; claim 24); 
an outer shell (fig. 1; para. 0049; claim 24; item 24) coupled to the headgear at a coupling location (coupled to the headgear (at a coupling location); para. 0050; claim 24) and including a shield positioned to the front of the headgear (see fig. 1; claim 24); 
an airflow device (figs. 1-2; para. 0049; item 40) including a pair of ducts (ducts 113, 115; figs. 1-2; para. 0058; claim 24) coupled to and at least partially positioned in an interior of the outer shell (figs. 1-2; para. 0058; item 24; claim 24), wherein the ducts include a plurality of exhaust ports (ducts 113, 115 include shell ducts 152 and 156, which comprise a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see fig. 1; paras. 0072, 0076-0077); 
a coupling member (an attachment member; paras. 0058, 0065) coupled to and between the headgear and the airflow device (coupling manifold 112, which is a part of the airflow device, to rear strap 76 of the headgear 36; figs. 1-2; paras. 0058, 0065); and 
a pair of flexible duct portions (duct 113 includes a first flexible duct portion 140 and duct 115 includes a second flexible duct portion 141; fig. 2; para. 0061) which extend from the manifold toward the outer shell and connect to the outer shell at portions of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not disclose wherein the pair of flexible duct portions coupled to the outer shell at portions below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a flexible duct portion (duct 36; fig. 1; paras. 0023, 0025) coupled to and at least partially positioned in an interior of a front outer shell portion (duct 36 extending into the interior of a front outer shell portion via lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extend along a horizontal path to the front outer shell portion (via lower lateral ventilation ducts 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance locations of the pair of flexible duct portions as disclosed by Gardner, with wherein each of the flexible duct portions is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide fresh air entrances which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the pair of flexible duct portions of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 13, Gardner and Elam, in combination, disclose the protective headwear of claim 12, and further discloses wherein the airflow device (fig. 1; item 40) further includes a manifold (a manifold or coupling member 112; figs. 1-2; para. 0058) in fluid communication with one of the ducts (fig. 1; paras. 0058-0058) and positioned to the rear of the headgear (see figs. 1-2), wherein the manifold is configured to divert airflow into at least a first portion of airflow and a second portion of airflow (fig. 2; para. 0058), and wherein the coupling member is coupled to and between the headgear and the manifold (the attachment member coupling manifold 112 to rear strap 76 of the headgear 36, therefore located between the headgear and the manifold; figs. 1-2; paras. 0058, 0065).
Regarding claim 21, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 14) comprising: 
an outer shell (fig. 1; paras. 0022, 49; item 24; claim 14) including an interior surface (para. 0022), wherein the interior surface has a first side, a second side opposite the first side, a front between the first and second sides, and a top between the first and second sides (para. 0022; claim 14); and 
a duct (figs. 1-2; paras. 0022, 58; items 113, 115; claim 14) coupled to and extending along the first side of the interior surface of the outer shell (para. 0022; claim 14), wherein the duct includes an inlet through which air is configured to be introduced into the duct (para. 0022; claim 14) and an exhaust port (fig. 1; para. 0072; items 168 A, 168B, 168C) through which air is configured to be exhausted from the duct and into an interior of the outer shell (figs. 1-2; para. 0022; claim 14), wherein the exhaust port is positioned along the first side of the interior surface (para. 0022; claim 14), and wherein the exhaust port is adjustable between a plurality of positively secured positions to exhaust air therefrom in a plurality of directions (via adjusting the positions of dampers 235 and/or an actuator; fig. 6; paras. 0073-0074, 0078; item 235).
a pair of flexible duct portions (duct 113 includes a first flexible duct portion 140 and duct 115 includes a second flexible duct portion 141; fig. 2; para. 0061) which extend from the manifold toward the outer shell and connect to the outer shell at portions of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not disclose wherein the pair of flexible duct portions coupled to the outer shell at portions below a coupling location at which the outer shell is coupled to a headgear.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a flexible duct portion (duct 36; fig. 1; paras. 0023, 0025) coupled to and at least partially positioned in an interior of a front outer shell portion (duct 36 extending into the interior of a front outer shell portion via lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extend along a horizontal path to the front outer shell portion (via lower lateral ventilation ducts 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance locations of the pair of flexible duct portions as disclosed by Gardner, with wherein each of the flexible duct portions is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide fresh air entrances which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the pair of flexible duct portions of Gardner is coupled to the outer shell below a coupling location at which the outer shell is coupled to a headgear.
Regarding claim 22, Gardner and Elam, in combination, disclose the protective headwear of claim 21, and Gardner further discloses wherein the exhaust port comprises an aperture defined in the duct (exhaust apertures; fig. 6; paras. 0074, 0078) and a baffle (damper; see fig. 6; para. 0074; item 235) positioned in the aperture, wherein the baffle is movable within the aperture relative to the duct (adjustable; see fig. 6; para. 0074; item 235).
Regarding claim 23, Gardner and Elam, in combination, disclose the protective headwear of claim 22, and Gardner further discloses wherein the baffle is rotatable within the aperture relative to the duct (the damper is rotatable; fig. 6; paras. 0013, 0074).
Regarding claim 30, Gardner and Elam, in combination, disclose the protective headwear of claim 22, and Gardner further discloses wherein the interior surface of the outer shell and the duct together define an airflow path including four sides (fig. 7; para. 0071), wherein the interior surface of the outer shell defines one of the four sides of the airflow path and the duct defines three of the four sides of the airflow path (fig. 7; para. 0071), and wherein the aperture is defined in a side of the duct that is opposite the interior surface of the outer shell (see fig. 6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Ahlgren (US 2010/0229286 A1).
Regarding claim 14, Gardner and Elam, in combination, disclose the protective headwear of claim 13, and Gardner further discloses wherein the headgear further includes an adjustable member (fig. 1; para. 0051; item 84).
Gardner does not explicitly disclose wherein the coupling member is coupled to and between the adjustable member and the manifold.  However, Gardner does disclose wherein the manifold is coupled to an occipital strap (occipital strap 80; fig. 1; see paras. 0051, 0065; item 80), the attachment member is located in the middle of the occipital strap immediately in front of the manifold (see fig. 1; items 84, 112).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have coupled the coupling member to and between the adjustable member and the manifold.  Such a configuration would be the most convenient and straightforward approach to couple the manifold to the protective headwear.
Gardner does not disclose the adjustable member configured to adjust a size of the headgear.  However, Ahlgren teaches wherein a headgear (fig. 1; para. 0028; item 10) comprising an adjustable member (fig. 1; para. 0028; item 13) configured to adjust a size of the headgear (para. 0028), wherein the adjustable member is located at the rear and lower part of the user's head (see fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the adjustment member as disclosed by Gardner to adjust a size of the headgear, as taught by Ahlgren, in order to provide an adjusting function for the headgear to be fitted to a user's head.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1), Elam (US 2012/0246809 A1) and Ahlgren (US 2010/0229286 A1) and further in view of Gunaratnam (US 7,318,437 B2).
Regarding claim 15, Gardner, Elam and Ahlgren, in combination, disclose the protective headwear of claim 14, but Gardner does not disclose wherein the coupling member includes a first closed loop wrapped around the manifold and a second closed loop wrapped around the adjustable member.  However, Gunaratnam teaches wherein a coupling member (a tube retainer; fig. 108a; col. 42, ll. 26-42; item 900) includes a first closed loop (a VELCRO loop; fig. 108a; col. 42, ll. 40-42-42; item 908) wrapped around an air delivery duct (col. 42, ll. 26-42) and a second closed loop (fig. 108a; col. 42, ll. 26-42; item 902) wrapped around a member of a headgear (a strap of a headgear; col. 42, ll. 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the coupling member as disclosed by Gardner, with wherein the coupling member includes a first closed loop wrapped around the air delivery manifold and a second closed loop wrapped around the adjustable member of the headgear, as taught by Gunaratnam, in order to provide a suitable means to secure the air delivery manifold to the headgear.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Gunaratnam (US 7,318,437 B2).
Regarding claim 16, Gardner and Elam, in combination, disclose the protective headwear of claim 12, but does not disclose wherein the coupling member is an elastic coupling member.  However, Gunaratnam teaches wherein a coupling member (a tube retainer; fig. 108a; col. 42, ll. 26-42; item 900) for an air delivery duct (col. 42, ll. 26-42) and a member of a headgear (a strap of a headgear; col. 42, ll. 26-30) is an elastic coupling member (the second portion of the tube retainer is made of resilient plastic; col. 42, ll. 26-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the coupling member as disclosed by Gardner, wherein the coupling member is an elastic coupling member, as taught by Gunaratnam, in order to provide a flexible coupling member adapted to couple a duct and another member to secure the air delivery manifold to the headgear.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) in view of Hobson (US 3,584,314 A) and further in view of Elam (US 2012/0246809 A1).
Regarding claim 17, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 1) comprising: 
an outer shell (fig. 1; para. 0049; item 24; claim 1) including an interior surface (by default); 
a first shell duct (fig. 7; para. 0061; item 152; claim 1) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071; claim 1) and including a first exhaust port (fig. 1; para. 0072; item 168; claim 1); 
a second shell duct (fig. 2; para. 0061; item 156; claim 1) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071; claim 1) and spaced-apart from the first shell duct (see fig. 2; claim 1), wherein the second shell duct includes a second exhaust port (fig. 1; para. 0072; item 168; claim 1); 
a manifold (fig. 2; para. 0058; item 112; claim 1) positioned externally of the outer shell (fig. 2; para. 0058; claim 1) and including a first diversion member and a second diversion member (fig. 2; para. 0059; item 128; claim 1), wherein the first and second diversion members are configured to divert airflow into at least a first portion of airflow and a second portion of airflow (fig. 2; para. 0059; claim 1); 
a first flexible duct (fig. 2; para. 0061; item 140; claim 11) coupled to and between the first shell duct and the first diversion member (figs. 2, 7; para. 0061; claim 11) to provide the first portion of airflow from the first diversion member to the first shell duct (figs. 2, 7; para. 0061; claim 11); and 
a second flexible duct (fig. 2; para. 0058; item 141; claim 11) coupled to and between the second shell duct and the second diversion member (figs. 2, 7; para. 0061; claim 11) to provide the second portion of airflow from the second diversion member to the second shell duct (figs. 2, 7; para. 0061; claim 11), wherein the second flexible duct is coupled to the outer shell (figs. 1-2; para. 0058; item 24; claim 24), the outer shell is coupled to a headgear (fig. 1; para. 0049; claim 24; item 36) at a coupling location (coupled to the headgear (at a coupling location); para. 0050; claim 24), and wherein the first and second shell ducts include a plurality of exhaust ports (shell ducts 152, 156, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see fig. 1; paras. 0072, 0076-0077).
Gardner does not disclose wherein the first flexible duct is circular or oval along a plane perpendicular to a longitudinal extent of the first flexible duct; wherein the second flexible duct is substantially circular along a plane perpendicular to a longitudinal extent of the second flexible duct.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portions of the first and second ducts as disclosed by Gardner, with wherein each of the flexible portions of first and second ducts being circular in a plane perpendicular to a longitudinal extent of each flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portions of the first and second ducts, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Gardner does not disclose wherein the second flexible duct is coupled to the outer shell below the coupling location at which the outer shell is coupled to a headgear when the outer shell is in a lowered operating position.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct 36; fig. 1; paras. 0023, 0025) coupled to and at least partially positioned in an interior of a front outer shell portion (duct 36 extending into the interior of the front outer shell portion via lower lateral ventilation ducts 22; fig. 1; paras. 0023, 0025), wherein the duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extend along a horizontal path to the front outer shell portion (via lower lateral ventilation ducts 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance location of the second flexible duct as disclosed by Gardner, with wherein the second flexible duct is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct and also provide a fresh air entrance which is closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the second flexible duct of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear when the outer shell is in a lowered operating position.
Regarding claim 18, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 17, but Gardner does not disclose wherein the first flexible duct is circular along an entire length thereof, and wherein the second flexible duct is substantially circular along an entire length thereof.  However, Hobson teaches wherein a flexible duct is substantially circular along an entire length thereof (see fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first and second flexible ducts as disclosed by Gardner, with wherein each of first and second flexible ducts being substantially circular along an entire length thereof, as taught by Hobson, in order to provide an alternative shape design of the first and second flexible ducts, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 19, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 17, and Gardner further discloses wherein: 
the first shell duct (fig. 7; item 152) has a first portion that is circular (the first shell duct 152 including round exhaust ports 168C and 168C, therefore the duct 152 has a first portion that is substantially circular; fig. 1; para. 0072) and a second portion that is non-circular (see fig. 7; item 152), wherein the second portion of the first shell duct extends along the interior surface of the outer shell (see fig. 7; para. 0071) and defines a first exhaust port through which the first portion of airflow exhausts (see fig. 7; para. 0071); and 
the second shell duct (fig. 2; item 156) has the second shell duct has a first portion that is circular and (the second shell duct 156 including round exhaust ports 168C and 168C, therefore the duct 156 has a first portion that is substantially circular; fig. 1; para. 0072) a second portion that is non-circular (see fig. 2; item 156), wherein the second portion of the second shell duct extends along the interior surface of the outer shell and defines a second exhaust port through which the second portion of airflow exhausts (see fig. 2; para. 0071).
Gardner does not disclose wherein the first flexible duct is coupled to the first portion of the first shell duct; and wherein the second flexible duct is coupled to the second portion of the second shell duct.  However, Hobson teaches wherein a shell duct (sees fig. 3-4; item 30) has a first portion that is substantially circular (a nozzle ; see fig. 5 and annotated 3; col. 3, ll. 16-22), wherein a flexible duct (fig. 1; col. 3, ll. 4-9; item 20) is coupled to the first portion of the shell duct (see annotated fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first and second shell ducts as disclosed by Gardner, with wherein the first flexible duct is coupled to the first portion of the first shell duct; and wherein the second flexible duct is coupled to the second portion of the second shell duct, as taught by Hobson, in order to provide an alternative shape design of the first and second flexible ducts to match the circular shape of the outside air delivery shape, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 20, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 19, and Gardner further discloses wherein the first exhaust port is one of a plurality of exhaust ports defined in the second portion of the first shell duct, and wherein the second exhaust port is one of a plurality of exhaust ports defined in the second portion of the second shell duct (para. 0072; claim 2).
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Reece (US 3,119,279 A).
Regarding claim 24, Gardner and Elam, in combination, disclose the protective headwear of claim 22, but Gardner does not disclose wherein the duct includes a first securement feature and the baffle includes a second securement feature, wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct.  However, Reece teaches wherein a duct (figs. 2, 5; col. 2, ll. 67-69; item 28) includes a first securement feature (three screws projected through the duct wall; figs. 2, 5; item 30) and a baffle (a damper and a damper regulator device together forming a baffle; figs. 2, 5; col. 2, ll. 67-72; col. 3, ll. 1-2; items 10, 38) includes a second securement feature (three recesses for the screws; figs. 2, 5), wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct (figs. 2, 5; col. 2, ll. 67-69).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the duct includes a first securement feature and the baffle includes a second securement feature, wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 25, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 24, but Gardner does not disclose wherein the first securement feature is positioned adjacent the aperture defined in the duct and the second securement feature is positioned on a perimeter of the baffle.  However, Reece teaches wherein the first securement feature (three screws; figs. 2, 5; item 30) is positioned adjacent an aperture (the aperture in the duct where the damper rod 40 inserted; see fig. 2) defined in the duct (see fig. 2) and the second securement feature (three recesses for the screws 30; figs. 2, 5) is positioned on a perimeter of the baffle (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature is positioned adjacent the aperture defined in the duct and the second securement feature is positioned on a perimeter of the baffle, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 26, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 24, but Gardner does not disclose wherein the first securement feature is a projection and the second securement feature is a plurality of recesses defined in the baffle, wherein the projection is selectively positioned in one of the plurality of recesses at a time.  However, Reece teaches wherein the first securement feature is a projection (three screws; figs. 2, 5; item 30) and the second securement feature is a plurality of recesses (three recesses for the screws 30; figs. 2, 5) defined in the baffle (defined in end wall 19; see figs. 2, 5), wherein the projection is selectively positioned in one of the plurality of recesses at a time (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature is a projection and the second securement feature is a plurality of recesses defined in the baffle, wherein the projection is selectively positioned in one of the plurality of recesses at a time, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 27, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 26, but Gardner does not disclose wherein the plurality of recesses are defined in a perimeter of the baffle.  However, Reece teaches wherein the plurality of recesses (three recesses for the screws 30; figs. 2, 5) are defined in a perimeter of the baffle (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the plurality of recesses are defined in a perimeter of the baffle, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 28, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 26, but Gardner does not disclose wherein the first securement feature includes a plurality of projections.  However, Reece teaches wherein the first securement feature includes a plurality of projections (three screws projected through the duct wall; figs. 2, 5; item 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature includes a plurality of projections, as taught by Reece, for provide a projection-recess feature to secure the baffle to the duct wall tightly to regulate air flow in the duct.
 Regarding claim 29, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 28, but Gardner does not disclose wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time.  However, Reece teaches wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time (see figs. 2, 5; col. 2, ll. 67-69).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.

    PNG
    media_image1.png
    396
    563
    media_image1.png
    Greyscale

Annotated Fig. 3 from US 3,584,314 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. 
For further clarification, in respond to Applicant's argument that the cited reference Elam provides no reason as to why one should have a duct that is at least partially coupled to the outer shell below a coupling location since Elam does not have a movable outer shell, it is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the protective headgear of Gardner teaches a duct coupled to a movable outer shell.  In an effort to further improve the protective headwear, one of ordinary skill of the art would glean from Elam's configuration that, no matter the outer shell is movable or not, placing a duct proximate to a bottom edge of the protective headgear would always help to reduce impact and burden to the user's head and also facilitate fresh air delivery to the wearer's nose and front face.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732